Walker, J.
Regarding this case in whatever light we may, we think it has been-rightly determined in the District Court.
If the property in question be the separate property of Mrs. Marilla Perkins, there is still no question but that her husband, with her knowledge, caused the title to be made to J ames Perkins, her father-in-law, who held it in trust for her use ; but James H. Perkins, her husband, was permitted to manage the estate, and contract debts in the name of the trustee. In this manner the debt for which this suit is prosecuted was contracted. Were it a debt from which the trust estate had derived no benefit, or if it were such a debt as the trustee would have been wholly unauthorized to contract without the direction of a court of chancery, we should then scrutinize the powers of the trustee, and examine the relations of the parties very closely; but the debt was contracted for building material, which went into the construction of valuable and permanent buildings, from which the appellant is deriving large rents and profits. Perhaps no use could have been made of the same amount of money which would have resulted more to her advantage.
If equity protects the estates of married women from illegal and fraudulent encroachments, it will not at the same time suffer the holders of such estates to deny the *54payment of a just debt, created solely for their benefit, and from which they derive substantial advantages.
It is unnecessary for us to notice the pleadings in this case. It may be that the case, through ignorance of the facts, or from some other cause, may not have been presented to the court in an unexceptionable manner ; but the case was fairly enough before the court to authorize its equitable and legal determination.
The charge as given by the court to the jury could not have misled them. The facts were simple, and there was no difficulty in applying the law to them.
The judgment of the District Court is affirmed.
Aeeirmed.